Case 2:21-cv-02022-DOC-KES Document 71-6 Filed 04/28/21 Page 1 of 3 Page ID #:3350




             Exhibit 6 to the
         First Amended Answer,
        Affirmative Defenses, and
              Counterclaims
4/28/2021
        Case      2:21-cv-02022-DOC-KES Document 71-6 Filed 04/28/21 Page 2 of 3 Page ID #:3351
                                                                                                                                                                                        R ES EARCH




          '(::t D O MAI N T OOL S      PROFILE•       CONN EC T•    MO N ITOR •    SUPPORT         Whois l ookup    0.                                                        LOGIN      -




          Ho me    Whois Looku p    ThriveNaturalCare.com


                                                                                                                                                                           How do es this work?
          Whois Record for T hriveNaturalCare.com
          - Domain Profi le

          Registrant           Registration Private
                                                                                                                                    ..
          Registrant Org       Do mains By P roxy, LLC

          Registrant Country us

          Registrar            GoDaddy.com, LLC                                                                                             .!. Pr ev i ew t he Full Domam Rep or t
                               JANA ID: 146
                                                                                                                                Tools
                               URL: http:/www.godaddy.com
                               Whois Server: whois.godad dy.com                                                                                       Hosting H1nory
                                abuse@godaddy.com                                                                                Monitor Dom• m Propert1e~                                   •
                               (p) 14806242505
                                                                                                                                 Revene IP Add re~~ Lookup                                   •
          Registrar Status     clie ntDe leteProhibite d , clientRenewProhibit ed, clientTransferProhibited,
                                                                                                                                 Network Tools                                               •
                               clientUpdateProhibited

          Dates                3,151 days old                                                                              ,.                           V 1~1t Web ~1te

                               Created on 2012-09-11                                                                            Available TLDs
                               Expires on 2021-09 -11
                               Updated on 2020-09-12                                                                             General TLDs      Country TLDs
          Name Servers         NS21.DOMAJNCONTROL.COM (has 59,260,791 domains)                                             ,.   The fo llowing domains are available t hrough our
                               N S22.DOMAINCONTROL.COM (has 59,260,791 domains)
                                                                                                                                preferred partners. Select domains below for more
          Tech Contact         Registration Private                                                                             information. (3rd party site)
                               Domains By Proxy, LLC                                                                            I   Taken domain.
                               DomainsByProxy_com ,
                                                                                                                                I   Available domain.
                               Scottsdale, A rizona, 85260, us                                                                  I   Deleted pre viously owned domain.
                                thrivenaturalcare.com@domainsbyproxy.C-Om
                               (pl 1480624 2599 (fl 14806242598                                                                 •IN:d®i3ii¥!"!11                                      Vie w W hois

          IP Address           23.227 .38.74 - 2,789,351 other sites hosted on this server                                 ,.   ii¥Mffiii3 ii!di                                      Buy Domain

                                                                                                                                - • m 0@1s 02- ;;
          IP location          @ - Ontario - Ottawa - Shopify lnc.                                                                                                                    Buy Doma in

          ASN                  (!I AS13335 CLOUD FLARENET, US (registered Jul 14, 2010)                                         •lffi'h@liM@                                          Buy Domain

          Domain Status        Registered And Active W ebsite                                                                   1I¥:HMHIMD                                            Buy Domain

          IP History           12 changes on 1 2 un ique IP addresses over 9 years                                         ,.   MIWM@i3 ii! ti                                        Buy Doma in

          Registrar History    1 regist rar with 2 drops                                                                   ,.
          Hosting H istory     1 change on 2 unique name servers over 9 years                                              ,.
          - W e bsite

          Website Title        None given.                                                                                 ,.
          Whois Record ( last updated on 2021 -04-28)


           Domain Name: THRIVENATURALCARE .COM
           Registry Domain IO : 1744 362696_00/<lAIN_COH-VRSN
           Reg i stra r WHOIS Server : whois . godaddy . coa
           Registrar URL : http: / /www . godaddy.co•
           Updated Date: 2020-09-12T11 : 23: 362
           Creation Date : 2012 - 09 - 11T22 : 08: 31 Z
           Registrar Regi stration Expi ration Da te: 2021 - 09 - 11T22:08:31Z
           Regist r a r: GoOaddy . com, LLC
           Registra r JANA ID : 146
           Registra r Abu se Con tac t E• a il: a buse@godad dy.com
           Regist r ar Abu se Con tac t Phone : +1 . 4806242505
           Domain Statu s: clientTransferProh i bi ted h ttp: / /www. ican n . org/ e pp#c lie ntTra nsfe rProh i bit ed
           Domain Statu s: c lientUpdateProhib i ted http://www . icann. org/e pp.tc l ientUpdateProhi bi t ed
           Domain Statu s: clientRenewProhibi ted http:/ /w.w . icann . org/ e pp#c lientRenewProhibi t e d
           Domain St atu s: c li entDe l ete Prohib i t e d http://www . icann. org/epp.tc l ientDeleteProhibi t ed
           Registry Reg i strant IO : Not Available Fro• Registry
           Registrant Name: Registrat ion Pr i vate
           Reg i strant Orga nization : Domains By P r oxy, LLC
           Registrant St reet : D0111ainsByProxy . co•
           Reg istrant St reet : 14455 N. Hayden Road
           Registra nt Ci ty: Scottsdale
           Registrant State/Prov ince : Ari:::ona
           Regist r ant Po stal Code : 85260
           Registrant Country : US
           Re g istrant Phone: +1. 4806242599
           Registrant Phone Ext:
           Reg i strant Fax: +1 . 48062425 98
           Reg istra n t Fax Ext :
           R.egistrant Emai l: thr1ve natura lcare.com@domainsbyproxy.com
           Registry Tech ID: Not Available Fro• Registry
           Tech Name: Registration Private
           Tech Organization : Doma i ns By Proxy, LLC
           Tech Street: Do• a in sByProxy . coa
           Tec h Street: 14455 N. Hayde n Road
           Tech Cit y: Scottsda le
           Tech State/ Province: Ar i zona
           Tech Postal Code: 85260
           Tech Cou ntry: US
           Tec h Phone: +1.4806242 599

                                                                                              Exhibit 6
https://whois.domaintools.com/thrivenaturalcare.com                                           Page 64                                                                                                1/2
4/28/2021
        Case       2:21-cv-02022-DOC-KES Document 71-6 Filed 04/28/21 Page 3 of 3 Page ID #:3352
           Tech    Phone Ext:
           Tech    Fax: +1.4806242598
           Tech    Fax Ext:
           Tech    E• a i 1: ttlrivenaturalcare.com@domainsbyproxy.com
           Registry Admi n IO: Not Available From Registry
           Admin Na me : Registration Pri vate
           Admin Organi zatio n: Domains By Proxy, LLC
           Adm in Street: Oo• ainsByProxy . co•
           Adm i n Street: 14455 N. Hayde n Road
           Adm i n City: Scottsdale
           Admin State/Province: Arizona
           Admin Postal Code : 85260
           Adm in Country: US
           Adm i n Phone; tl.4806242599
           Adm in Phone Ext:
           Adm in Fax: +1. 4806242598
           Adm in Fax Ext:
           Adm in Email: ttlrivenaturalcare.com@domainsbyproxy.com
           Name Server: NS21. DOHAINCONTROL. COM
           Name Server: NS22 . DOMAINCONTROL. COM
           ONSSEC: u nsigned
           UR L of the I CANN l.JHOIS Oat a Problem Re porti ng Syste•:             htt p: / / 1111dpr s. internic .net/

           TERMS OF US E: The data contained i n t h is r egistra r's I.Jhois database, wh ile believed by t he
           r egistrar to be r eliable , is provi ded "as is " wit h no guarantee or wa rra nties rega r ding its
           accuracy . Th is infor• ation is provided for t he sole purpose of assisting you in obtaining
           infor• ation about do• ain name registration records. Any u se of t his data for any o ther purpo

           is expressly fo rb idden witho ut the prior wr itten permission of t his registrar . By sub• itting
           an inquiry, you agree to these terms and limitat i ons of wa rranty. In par tic ular, you agree
           ot
           to use this data to al l ow, e nabl e, or otherwise support the d isse• i nation or collection of
           this
           data, in part or i n its entirety, for a ny purpose, s uch as transmission by e-
           • ail, telephone,
           po sta l mail, facsimile or othe r means of • ass u nsolicited, co• mercial advertising or
           solicitations
           of any kind, i ncluding spam. You further agree not to use this data to enable high volume,
           automated
           or robotic e l ectronic processes designed to collect or compile this data for any p u rpose,
           including
           • ining this data for you r own p e rsonal or com• ercial purposes. Failure to comply with these
           terms
           • ay res ult i n termination of access to the Whois database . These terms may be subject to
           • edifica tion
           at any ti11e without notice.




          ~    f      w     in                                   S itemap   Blog   Ter ms   Privacy   Contact    Californ ia Privacy Notice   Do Not Sell My Personal Information   e   2021 DomainTools




                                                                                                  Exhibit 6
https://whois.domaintools.com/thrivenaturalcare.com                                               Page 65                                                                                                  2/2
